Title: From George Washington to Brigadier General William Woodford, 26 October 1779
From: Washington, George
To: Woodford, William


        
          Dear Sir
          Head Quarters West point 26th October 1779
        
        There will be a necessity of throwing up a small Work upon Stoney point to protect the communication by Kings ferry—Colo. Gouvion will go down tomorrow to lay it out. When that is done, you will be pleased to furnish a party from Lord Stirlings Division to assist in executing it. I have wrote to Genl Wayne to furnish a party also from the Infantry—You had best see him and detail agreeable to your respective strength. As the work will be trifling, I would wish that the parties may be such as will finish it out of hand. I am &.
        
        Should not Lord Stirling be returned to Camp, be pleased to forward the inclosed by first opportunity, and that also to Colo. seely at Eliza: Town.
      